RENDERED: MARCH 25, 2022; 10:00 A.M.
                    TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-0057-MR

JESSICA ANDERSON                                   APPELLANT


            APPEAL FROM MEADE CIRCUIT COURT
v.         HONORABLE KENNETH H. GOFF, II, JUDGE
                  ACTION NO. 19-CI-00056


CABINET FOR HEALTH AND
FAMILY SERVICES; AND
BRITTANY WINSOR
                                                   APPELLEES

AND


                    NO. 2020-CA-0059-MR

JESSICA ANDERSON                                   APPELLANT


            APPEAL FROM MEADE CIRCUIT COURT
v.         HONORABLE KENNETH H. GOFF, II, JUDGE
                  ACTION NO. 19-CI-00056


CABINET FOR HEALTH AND
FAMILY SERVICES; AND
BRITTANY WINSOR                                    APPELLEES
                                      OPINION
                                     AFFIRMING

                                     ** ** ** ** **

BEFORE: COMBS, JONES, AND McNEILL, JUDGES.

McNEILL, JUDGE: Jessica Anderson (mother) brings these consolidated appeals

from a December 10, 2019 order dismissing her petition for immediate entitlement

to custody of her minor child, K.N.E., and a separate order entered on December

10, 2019, denying her motion to recuse. We affirm.

                                   I. BACKGROUND

                Mother is the biological mother of two children, K.N.E. (D.O.B. April

11, 2012) and V.K. (D.O.B. August 26, 2018). Each child has been the subject of

several proceedings in Meade District and Circuit Courts. The instant appeal

concerns Meade Circuit Court case number 19-CI-00056, a petition for immediate

entitlement to custody filed by mother against appellees Cabinet for Health and

Family Services (the Cabinet) and Brittany Winsor (Winsor) pursuant to KRS1

620.110. While the petition was filed as to both children, for reasons not relevant

to this Opinion, this appeal concerns only K.N.E.

                K.N.E. has been the subject of two dependency proceedings in Meade

District Court as well as a separate Meade Circuit Court action, case number 17-


1
    Kentucky Revised Statutes.



                                          -2-
CI-00372, in which Winsor was first designated as her de facto custodian. None of

these cases is before this Court. The sole issue before us is whether the circuit

court erred in its handling of mother’s KRS 620.110 petition.

                 The dependency proceedings concerning K.N.E. have a complex

procedural history which we need not recount in their entirety. Mother’s KRS

620.110 petition concerned an order entered by the district court on October 31,

2018 removing K.N.E.’s maternal grandmother, Michelle Anderson, as her

temporary custodian and replacing her with Winsor. The district court’s order did

not address the rights of mother, who had already lost temporary custody of K.N.E.

but retained visitation rights.

                 The Cabinet filed a second dependency case concerning K.N.E. on

November 22, 2018.2 On December 4, 2018, the district court entered an order

mirroring the orders in place in the first dependency case. Ultimately, the district

court scheduled an adjudication hearing on custody for March 28, 2019.

                 Mother filed the petition underlying this appeal in circuit court on

March 13, 2019. No other action was taken in the case prior to the March 28, 2019

hearing in the district court dependency case. The district court issued an

adjudication order in the dependency case on March 29, 2019, finding that K.N.E.




2
    The Cabinet’s reasons for doing so are not clear from the record.

                                                 -3-
was a neglected or abused child, and granting Winsor custody. On September 12,

2019, the district court entered a consistent disposition order.

             After the final adjudication of the district court case, mother moved

the circuit court in the instant case for a default judgment, as neither the Cabinet

nor Winsor had filed an answer. Winsor took the position that this proceeding was

moot, as the temporary orders which formed the basis of the action had been

subsumed by the September 12, 2019 disposition order. On December 10, 2019,

the circuit court in the instant matter entered a final order denying mother’s motion

for default (“as the [circuit court] no longer has authority to grant the relief

sought”), and dismissing the matter, with prejudice.

             Mother also moved for the recusal of Judge Kenneth H. Goff, II as he

had previously presided over related cases as a district judge. That motion was

also denied. This appeal follows.

                                     II. ANALYSIS

             Today we are called upon to review the very limited question before

us – whether the circuit court correctly dismissed the underlying action as moot in

the face of mother’s motion for default. In this limited sense, there is a case or

controversy before us. See Louisville Transit Co. v. Dept. of Motor Transp., 286

S.W.2d 536, 537 (Ky. 1956) (“The circuit court dismissed the appeal because the




                                           -4-
court was of the opinion that the issues raised . . . were moot. Accordingly, our

review is limited to this aspect of the case.”).

             A petition for immediate entitlement to custody is a statutory cause of

action. KRS 620.110 provides:

             Any person aggrieved by the issuance of a temporary
             removal order may file a petition in Circuit Court for
             immediate entitlement to custody and a hearing shall be
             expeditiously held according to the Rules of Civil
             Procedure. During the pendency of the petition for
             immediate entitlement the orders of the District Court
             shall remain in effect.

             Under its plain terms, KRS 620.110 concerns relief from a temporary

order of the district court. “The clear object of the statute is to permit parents to

seek relief from a temporary order.” C.K. v. Cabinet for Health and Family

Services, 529 S.W.3d 786, 789 (Ky. App. 2017). The statutory mechanism is

necessary because a temporary custody order is interlocutory and therefore cannot

be reviewed under an ordinary appellate process. B.D. v. Cabinet for Health and

Family Services, 426 S.W.3d 621, 622 (Ky. App. 2014). Once a temporary

custody order is superseded by a final and appealable order of the court, KRS

620.110 is of no utility. An aggrieved party then has a right to a direct appeal. In

dependency, neglect, and abuse (DNA) cases, the disposition order is the final

order from which an appeal may be taken. J.E. v. Cabinet for Health and Family

Services, 553 S.W.3d 850, 852 (Ky. App. 2018).


                                           -5-
               “[A] petition for immediate entitlement to custody . . . provides [a

tool] to parents who are unhappy with a district or family court’s decision

regarding temporary custody following a temporary removal hearing.” C.K., 529

S.W.3d at 789.

               KRS 620.110 petitions “are not considered appeals of the temporary

order of removal, however, but are considered original actions ‘in the nature of

habeas corpus.’” C.K., 529 S.W.3d at 789 (quoting B.D., 426 S.W.3d at 623). By

necessity, these proceedings are somewhat truncated. Specifically, the statute

requires the circuit court to “expeditiously” conduct a hearing on the petition.3 It is

extraordinarily important for the circuit court to act promptly in complying with its


3
 We have held that in adjudicating a petition for immediate custody, the circuit court should
apply the best interest standard:

                       The appropriate legal consideration on a petition for
               immediate entitlement to custody following removal of a child
               under KRS 620.080 is, and must be, that which is announced
               within the juvenile code. Notwithstanding the fact that a petition
               for immediate entitlement is treated as an original action akin to a
               writ of habeas corpus, it would be legally impractical to apply one
               standard at removal and another, far more exacting standard upon a
               circuit court’s review of the very same circumstances. The
               juvenile code, and specifically its provision for removal and the
               temporary orders which usually ensue, “strikes the balance
               between parental rights and child protection by erring on the side
               of child protection.” 15 Graham & Keller, Kentucky Practice,
               Domestic Relations Law, § 15.10 at 512 (2nd ed. 2000). . . . [I]t
               remains the case that “[i]n determining the temporary custody of a
               child found to be dependent, neglected, or abused, the family court
               shall make its determination based on the best interests of the
               child.” B.C., 182 S.W.3d at 218 (citation omitted).

C.K., 529 S.W.3d at 790.

                                               -6-
statutory duty; otherwise, the statute is rendered a nullity. This is so because the

orders being challenged are “temporary, they are not ripe for appeal, that is, they

are not final and appealable.” B.D., 426 S.W.3d at 622. Entry of a final and

appealable order in the underlying action moots a KRS 620.110 petition for

immediate custody. Thus, to ascertain the correctness of the circuit court’s

dismissal, we must determine whether a final and appealable order addressing

custody had been entered in the underlying DNA action prior to the dismissal.

             In DNA actions, the lower court’s orders become final and appealable

after entry of the disposition order. Our Supreme Court recently explained as

follows:

                    Under KRS 610.080, DNA actions are bifurcated
             proceedings, i.e., they involve two distinct hearings:
             adjudication and disposition. The adjudication
             determines the truth or falsity of the allegations in the
             DNA petition, while the disposition determines the action
             to be taken by the court on behalf of the child or children.
             The rights of all parties to a DNA action are not fully
             adjudicated for the purposes of appellate review until
             both the adjudication and disposition hearings have been
             completed. Accordingly, a disposition order, not an
             adjudication order, is the final appealable order with
             regard to a decision of whether a child is dependent,
             neglected, or abused.

M.C. v. Cabinet for Health and Family Services, 614 S.W.3d 915, 920-21 (Ky.

2021) (internal quotation marks, citations, and footnotes omitted).




                                          -7-
               In this case, mother filed her petition for immediate custody on or

about March 13, 2019. While an adjudication order was issued a short time later,

on March 29, 2019, the petition seeking immediate custody was not mooted until

entry of the district court’s September 12, 2019, disposition order. At this point,

there was a final and appealable order relating to the DNA action and the custody

decisions made as part of that action.4 See id. The circuit court’s dismissal order

was entered in December 2019, approximately three months after the final and

appealable disposition order. The circuit court was correct to dismiss the petition

as moot. Accordingly, we affirm the circuit court’s dismissal.

               Aside from the mootness issue, Appellant’s argument that she was

entitled to a default judgment in this matter is misplaced. “‘Petition’ means a

verified statement, setting forth allegations in regard to the child, which initiates

formal court involvement in the child’s case[.]” KRS 600.020(48). As related to a

motion for default, CR 12.02 applies to answers to pleadings. Pleadings are

defined in CR 7.01; they include a complaint, answer, reply to a counterclaim,

answer to a cross-claim, a third-party complaint, and a third-party answer. CR

7.01. Petitions are not included in the definition of pleadings. As such, CR

12.02’s time limits do not apply to mother’s petition, making her default motion


4
 Specifically, the disposition order directed that custody of the child was to remain with
Windsor.



                                               -8-
improper. This makes sense in the realm of child custody determinations. Custody

should be determined according to what is best for the child; it should never be

awarded on the basis of default. Additionally, we have characterized KRS 620.110

petitions as being in the nature of original actions. Responses are discretionary,

not mandatory, in original actions. CR 76.36(2) (emphasis added) (“The party

against whom relief is sought and real party in interest . . . may within 20 days

after the date of filing of the petition file a response[.]”).

              This case does not fall under the “public interest” exception to the

mootness doctrine. Mother argues that the public interest exception applies such

that the circuit court should have adjudicated her petition notwithstanding the

mootness doctrine. She contends that DNA actions are of vital importance to

Kentucky families such that the procedural irregularities she complains about in

her petition need to be addressed. However, the alleged procedural irregularities

occurred during and as part of the DNA action. Mother could have filed an appeal

following entry of the disposition order. Therein, she could have raised the

procedural issues. Therefore, we cannot conclude that the circuit court erred in not

applying the public interest exception to the mootness doctrine.

              With this said, we would be remiss not to point out we are concerned

by the fact that no hearing was conducted on Mother’s petition from the date it was

filed in March 2019 through entry of the final disposition order in September 2019,


                                            -9-
a period of approximately six months. Without a sufficient reason, this can run

afoul of KRS 620.110’s mandate that the circuit court “shall . . . expeditiously”

hold a hearing once a petition seeking immediate custody is filed. KRS 620.110.

We cannot decipher any viable reasons for the delay in doing so in this case.

However, at this juncture, it is too late for us to remedy any such procedural defect

because a remand would have no effect given that a disposition order has already

been entered.

             Since review of the mootness issue is conducted de novo and because

the circuit court’s dismissal on that basis was correct, it is unnecessary for us to

consider whether the circuit court erred with respect to recusal.

                   Ultimately, however, there is no need for this
             Court to address the substance of appellants’ allegations.
             As explained above, this appeal involves a de novo
             review by this Court of questions of law. Because there
             are no discretionary decisions at issue, we grant no
             deference to the circuit court’s rulings. Therefore, any
             action by the circuit judge which allegedly may have
             been improper is irrelevant.

                    Additionally, it should be noted that because we
             are affirming every dismissal granted by the circuit court,
             there is no concern about the possibility of further
             proceedings at the circuit court level. Therefore, there is
             no way in which appellants could be or could have been
             prejudiced by the conduct of the circuit judge.

James v. Wilson, 95 S.W.3d 875, 884 (Ky. App. 2002).




                                         -10-
                               III. CONCLUSION

         For the reasons set forth above, we affirm the Meade Circuit Court’s

order denying mother’s motion for default judgment and dismissing the matter

below as moot.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE BRITTANY
                                         WINSOR:
Jonathan D. Miller
Louisville, Kentucky                     Christopher D. Bush
                                         Jonathan S. Ricketts
                                         Louisville, Kentucky




                                      -11-